OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     PA 8QXJ2ap8s.GAP.EEOL STATION, AUSTIN, TEXAS 78711           /trd
                                           ,




 12/17/2014           TE USE i • :       *0£S
 LOPEZ, DAVID REY              Tr. Ct. No.^iisrosr^                          WR-7f,831u-03
 The Court has dismissed your application for writ-of habeas corpus without written
 order; the sentence has been discharged See Exparte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).

                                                                          Abel Acosta, Clerk

                              DAVID REY LOPEZ




N3B   7"7002
                        i'HMMiUiili